DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/1/2019, 12/5/2019 has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 7/29/2019.  The amendment has been placed of record in the file.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of processing a packaged model food composition comprising: creating a model food composition by mixing a model food material and 0.05 wt. % to 20 wt. % of one or more irreversible thermochromic inks; wherein one or more irreversible thermochromic inks exhibit a variable change in more than one color parameter in response to temperature change across a selected temperature range; packaging the model food composition by filling a food processing container with the model food composition and sealing the food processing container, in combination with the rest of the limitations of the claim.
	Claims 2-10 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for detecting a heating pattern within a packaged model food composition comprising: processing a packaged model food composition using a thermal process across a selected temperature range, the model food composition comprising a model food material and 0.05 wt. % to 20 wt. % of one or more irreversible thermochromic inks; wherein the one or more irreversible thermochromic inks exhibit a variable change in more than one color parameter in response to temperature change across the selected temperature range; and assembling a 3-dimentional heating pattern within the processed model food composition using the recorded color parameter changes, in combination with the rest of the limitations of the claim.
	Claims 12-14 are allowed by the virtue of dependency on the allowed claim 11.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for detecting a high-resolution temperature distribution within a packaged model food composition comprising: processing a packaged model food composition using a thermal process across a selected temperature range, the model food composition comprising a model food material and 0.05 wt. % to 20 wt. % of one or more irreversible thermochromic inks; wherein the one or more irreversible thermochromic inks exhibit a variable change in more than one color parameter in response to temperature change across the selected temperature range; sectioning the processed model food composition into a plurality of sections, each in an x direction, a y direction, or a z direction; recording images at a plurality of locations within each of the plurality of sections using an imaging device to obtain a color measurement containing one or more color parameters unique to each of the plurality of locations, in combination with the rest of the limitations of the claim.
	Claims 16-20 are allowed by the virtue of dependency on the allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Davidson Doug (WO 2007/016131 A1) teaches a material, container, tray, pan, sleeve, package, or any combination thereof (sometimes collectively "construct") for heating a food item in a microwave oven. The construct includes a thermochromic ink that undergoes a change in color as a function of temperature. As the food item is heated on or within the construct, the ink is heated directly by the impinging microwave energy. Additionally, heat may be transferred to the thermochromic ink from the heating food item, or from the ink to the food item. When the ink reaches its color transition temperature, it changes from a first color or state to a second color or state (description). However, Davidson does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886